TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00799-CR


Ronald Petree, Appellant

v.


The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 3010374, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Ronald Petree seeks to appeal from a judgment of conviction for aggravated sexual
assault.  Sentence was imposed on November 19, 2001, after Petree pleaded guilty.  Petree filed his
pro se notice of appeal three years later, on November 21, 2004.  Obviously, the notice of appeal was
not timely filed.  See Tex. R. App. P. 26.2(a)(1).  Under the circumstances, we lack jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   January 12, 2005
Do Not Publish